DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 12, 16 – 19, and 21 – 23 have been cancelled. Claims 15, 24, and 28 have been amended. Claims 13, 14, 20, 25 – 27, 29, and 30 are as previously presented. Therefore, claims 13 – 15, 20, and 24 – 30 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 6/13/2022 has been entered. Applicant’s amendment overcomes the objection to claim 15 and the 112(a) rejection of claim 24. Additionally, Applicant’s amendment overcomes the 112(b) rejection of claim 28; however, the amendment to claim 28 introduces a new 112(b) rejection, described below. Applicant has not addressed the objection to claim 25, the 112(a) rejection of claim 25, or the 112(b) rejection of claim 25. These objections and rejections for claim 25 are repeated below.

Claim Objections
Claim 25 is objected to because of the following informalities. Appropriate correction is required.
Claim 25 recites, “receiving wood pieces in said pressure vessel” in line 2. Examiner would suggest amending to “receiving wood pieces in a pressure vessel” to establish proper antecedent basis. However, claim 25 introduces new matter as described below, potentially rendering this objection moot.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 25, the disclosure as filed does not provide written support for “receiving wood pieces in said pressure vessel; introducing ozone to said wood pieces in said pressure vessel prior to receiving unprocessed alcohol spirits in said pressure vessel; pressurizing said alcohol spirits in said pressure vessel with carbon dioxide to a predefined pressure.” That is, the disclosure does not provide support for performing the step of introducing ozone to the wood pieces in the same vessel in which the alcohol spirits are pressurized.
Claims 26 – 27 are also rejected due to their dependency on claim 25.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites, “causing contents of said pressure vessel to come in contact with wood pieces while said maintaining at least said predefined pressure.” It is unclear what the “contents” of the pressure vessel are. Specifically, it appears that the claimed contents of said pressure vessel include the wood pieces and the unprocessed alcohol spirits, since claim 25 first recites, “receiving wood pieces in said pressure vessel” and “introducing ozone to said wood pieces in said pressure vessel prior to receiving unprocessed alcohol spirits in said pressure vessel.” It is noted, however, that claim 25 does not positively recite a step of “receiving unprocessed alcohol spirits in said pressure vessel.” If the contents of the pressure vessel include the wood pieces and the unprocessed alcohol spirits, then the limitation “causing contents of said pressure vessel to come in contact with wood pieces while said maintaining at least said predefined pressure” is indefinite because it is unclear how the contents (the wood pieces and the unprocessed alcohol spirits) come in contact with “wood pieces.” That is, the wood pieces are in the pressure vessel, and would not come in contact with themselves. Additionally, the disclosure does not indicate that the wood pieces in the pressure vessel come in contact with another set of “wood pieces.” 
Claims 26 – 27 are also rejected due to their dependency on claim 25.

Claim 28 recites, “causing said alcohol spirits said second pressure vessel to come in contact with said processed wood pieces.” Examiner suggests replacing with, “causing said alcohol spirits in said second pressure vessel to come in contact with said processed wood pieces,” to clearly indicate that said alcohol spirits (rather than said second pressure vessel) come in contact with said processed wood pieces.
Claims 29 – 30 are also rejected due to their dependency on claim 28.

Response to Arguments
Applicant’s submission filed 6/13/2022 does not include any arguments.


Allowable Subject Matter
Claims 13 – 15, 20, and 24 are allowed, for the same reasons as those stated in the “Allowable Subject Matter” section of the Office action dated 10/14/2021. Claims 28 – 30 would be allowable, for the same reasons as those stated in the “Allowable Subject Matter” section of the Office action dated 10/14/2021, if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant’s representative is invited to contact Examiner Elizabeth Kerr at 571-272-3037 to resolve any issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761